Citation Nr: 9904026	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of fracture, left tibia and 
fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected left tibia and fibula fractures.


REMAND

The veteran contends, in essence, that he is entitled to a 
compensable rating for service-connected residuals of left 
tibia and fibula fractures.  Specifically, he asserts that 
his left ankle occasionally swells, has a continuing ache, 
and has limitation of range of motion.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.  Further medical 
development is necessary.

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The veteran's claim for an increased rating 
in this case is shown to be well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  

The United States Court of Veterans Appeals has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, in 
DeLuca v. Brown, 8 Vet. App. 202  (1995), the Court held that 
38 C.F.R. §§ 4.40, 4.45 (1997) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

Furthermore, the regulations provide that, in order to apply 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.1 - 4.150  
(1998), "accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition."  38 C.F.R. § 4.1  
(1998).  "This imposes upon the medical examiner the 
responsibility of furnishing, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10  (1998).

In this case, as the veteran's most recent VA examination 
pertaining to his left ankle disorder was conducted in 
February 1996.  The report of that examination notes that the 
veteran fractured his left tibia, fibula, and calcaneal bones 
during service.  For objective findings, the report summarily 
states:  "Normal examination of the ankle and heel."  It is 
also reported that the veteran occasionally had swelling in 
the ankle, but had no significant deformity, angulation, 
false motion, or shortening.  The report reflects that the 
veteran suspected that he might have arthritis of the ankles.  
Diagnosis was old fracture of the tibia and fibula; old 
fracture of calcaneal bone; and suspect early osteoarthritis, 
post-traumatic, left ankle.  The report does not indicate 
that X-rays were taken.  However, the claims file contains 
what appears to be another copy of the same February 1996 VA 
report.  That copy includes an X-ray report indicating that 
the left ankle had a post-traumatic deformity of the distal 
tibia and fibula due to old healed fractures.  No other 
pathology was noted.  The report indicates that there was no 
change since December 6, 1995.

The only other recent medical evidence in the claims file is 
VA outpatient records from February 1995 to June 1997.  
However, these records make no specific mention of any left 
ankle problems.  A November 1995 record indicates that the 
veteran had degenerative joint disease of the ankle, but does 
not indicate which ankle.  Similarly, a June 1997 record 
indicates that the veteran complained of lower left extremity 
pain, but does not elaborate further.

Overall, the Board finds that the medical evidence, 
especially the February 1996 VA examination report, is 
inadequate for rating purposes.  See 38 C.F.R. §§  4.1, 4.2, 
4.10  (1998).  Specifically, the Board finds that the 
examination report does not show any results of range of 
motion testing of the left ankle.  This is a significant 
omission given that the veteran's service-connected 
disability is currently rated by the RO based on limitation 
of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271  (1998).  In addition, the 1996 report indicates that 
the veteran may have osteoarthritis of the left ankle, 
although this was not confirmed by X-rays, as far as the 
Board can discern.  Moreover, it is not clear from the report 
whether the veteran's left ankle has any actual deformity.  
The report indicates that there was "no significant 
deformity," but the associated February 1996 X-ray report 
revealed a post-traumatic deformity.  That X-ray report, 
however, is also flawed, in that it states that the veteran's 
left ankle had not changed since December 6, 1995.  The 
claims file contains a December 6, 1995, VA X-ray report, but 
it was a study of the veteran's right ankle.  Apparently, the 
veteran has pathology involving his right ankle for which he 
is not service-connected.

In light of the above, the Board is not able to determine 
from the medical evidence of record exactly what is the 
nature of the veteran's residuals of fractures to the left 
tibia and fibula.  More importantly, it can not discern the 
nature and severity of any actual disability that has 
resulted therefrom, including any functional loss due to pain 
on motion, incoordination, weakness, or instability.  As a 
result, the veteran must be scheduled for special orthopedic 
and neurologic examinations of the left ankle in order to 
supplement and clarify the medical record.  The additional VA 
examination reports would provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

The Board also notes that, in a September 1997 VA Form 9, the 
veteran indicated that he had been to a private physician in 
regard to his left ankle disorder.  No private medical 
records are in the claims file.  The veteran should be 
provided the opportunity to submit any such records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
residuals of the left tibia and fibula 
fracture since service, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic and neurologic 
examinations in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
residuals of fractures, left tibia and 
fibula.  The veteran's claims folder is 
to be reviewed by the examiners prior to 
their examinations, including the 
veteran's service medical records and VA 
medical records.  The orthopedic examiner 
is to clarify, where possible, whether 
the veteran's left ankle pathology 
involves arthritis or degenerative joint 
disease.  All current symptoms of the 
veteran's disability should be assessed 
and discussed, including any "functional 
effects," such as weakness, 
incoordination, or pain on motion, 
pursuant to DeLuca v. Brown, 8 Vet. App. 
202  (1995).  The orthopedic examiner is 
also specifically requested to provide 
range of motion test results with 
numerical degree values assigned to the 
different ranges of motion.  All other 
appropriate tests, including X-rays, 
should be conducted and all findings, and 
the reasons and bases therefor, are to be 
set forth in a clear, concise, and 
legible manner on the examination 
reports.  The reports of the examinations 
should be associated with the veteran's 
claims folder.

3.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to an 
increased (compensable) disability rating 
for service-connected residuals of 
fracture, left tibia and fibula, based on 
all the evidence in the claims file.

4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

The veteran and his representative should be afforded a 
reasonable period of time in which to respond.  Thereafter, 
in accordance with the current appellate procedures, the 
case should be returned to the Board for completion of 
appellate review.  No action is required of the veteran 
until further notice is issued, but he is free to submit 
additional evidence and argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -


